DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 3 and 7 are objected to because of the following informalities:  
Claim 1, Line 7, replace each instance of “the other” with “another”
Claim 2, Line 3, before “one of said side plates” add “the”
Claim 2, Line 3, before “said upright”, replace “the other” with “another”
Claim 2, Line 4, replace “other” with “another”
Claim 3, Line 2, before “superior end”, replace “the” with “a”
Claim 7, Line 2, after “bedding” add “box”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,172,687 (Schultz et al.).
Regarding Claims 1-3, 5, 6, 9 and 10, Schultz et al. teaches: Claim 1 - a bedding box for storing soil, stone or other construction material, the bedding box comprising: a container (10) terminating in a distal end plate (32) and a proximal end plate (32), said container (10) being further bounded by side plates (16) and a bottom plate (18), said distal end plate (32), said proximal end plate (32), and said side plates (16) terminating at a container upper rim; a substantially horizontal member (AA) affixed at one end at or near said upper rim on one said side plate (16) and at the other end at or near said upper rim on the other said side plate (16); a lateral lifting member (20) extending proximally from said horizontal member (AA), the lateral lifting member (20) being shaped for an excavator bucket (24) to grip or attach at or near a proximal end of the lateral lifting member (20), (Annotated Figure 1 Below); Claim 2 - two or more substantially upright support members (BB) wherein one said upright support member (BB) is affixed substantially vertically at one end to said upper rim of one of said side plates (16) and the other said upright support member (BB) is affixed substantially vertically at one end to said upper rim of the other said side plate (16), (Annotated Figure 1 Below); Claim 3 - wherein said horizontal member (AA) is Claim 5 - a reinforcing bar (CC) positioned to mate with the bucket (24) of an excavator, (Annotated Figure 1 Below); Claim 6 - wherein the coupling means is arranged so that the said bedding box can be pushed, raised, or tilted by the excavator when the excavator's bucket is in contact with the reinforcing bar (CC), (Annotated Figure 1 Below); Claim 9 – a plurality of vertical struts (DD) affixed substantially vertically along said side plates (16), (Annotated Figure 1 Below); Claim 10 - a cantilever member (rim sticking out on top of side plates (16)), (Annotated Figure 1 Below).

    PNG
    media_image1.png
    558
    541
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,172,687 (Schultz et al.) in view of DE 3822361 (Jocham).
Regarding Claim 7, Schultz et al. teaches the bedding box as described above, but does not teach: wherein said proximal plate further comprises a hole of sufficient size for the contents of said bedding being to fall through when the distal portion of said bedding box is raised relative to the proximal portion of said bedding box (Claim 7). However, Jocham teaches: Claim 7 – a container (1) having a proximal plate (2) which further comprises a hole (5) of sufficient size for the contents of said container (1) being able to fall through when a distal portion of said container (1) is raised relative to a proximal portion of said container (1), (Figures 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the bedding box of Schultz et al. to have wherein said proximal plate further comprises a hole of sufficient size for the contents of said bedding being to fall through when Claim 7) as taught by Jocham for the purposes of being able to easily access the inside of the bedding box.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,172,687 (Schultz et al.) in view of U.S. Patent Application Publication No. 2013/0341332 (Reuthe).
Regarding Claim 8, Schultz et al. teaches the bedding box as described above, but does not teach: a plurality of skids residing below said bottom plate and substantially spanning between said distal end plate and said proximal end plate (Claim 8). However, Reuthe teaches: Claim 8 - a plurality of skids (58) residing below said bottom plate (24) and substantially spanning between a distal end plate (20) and a proximal end plate (18), (Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the bedding box of Schultz et al. to have a plurality of skids residing below said bottom plate and substantially spanning between said distal end plate and said proximal end plate (Claim 8) as taught by Reuthe for the purposes of being able to easily transport the bedding box using a fork lift.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the amendments to the claims set forth more concrete metes and bounds to the claims as questioned in the 112(b) rejections of the non-final rejection and thus have changed the scope of the claimed subject matter; and an updated search brought forth the reference of U.S. Patent No. 4,172,687 (Schultz) as used in the rejections noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649